Citation Nr: 1731545	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  05-08 001	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1. Entitlement to a compensable disability rating for arthritis of the right hand. 

2. Entitlement to a compensable disability rating for arthritis of the left hand, for the period from March 3, 2009 (excluding those periods when a temporary total rating is in effect).

(The issue of service connection for a dental condition, to include temporomandibular joint disease and bone loss, is the subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the RO that, in pertinent part, denied compensable disability ratings for service-connected arthritis of the right hand and for service-connected arthritis of the left hand.  The Veteran timely appealed.

In February 2009, the Veteran testified during a video conference hearing before the undersigned.

In April 2009, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran already has been awarded a TDIU, and has been awarded special monthly compensation.  Hence, it is unnecessary to remand the matter for further action.


FINDING OF FACT

On October 19, 2016, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


